DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed April 08, 2020. As directed by the amendment, claim 1 has been amended and claims 2-20 have been cancelled. Thus, claims 1-20 are presently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “an analyte sensor in contact with a bodily fluid” encompasses part of a human organism (bodily fluid) within the scope, i.e., the claim as constructed positively recites a bodily fluid. Since Applicant intent is understood, it is adapted to or configured to be in contact with a bodily fluid” to overcome this rejection. Claims 2-10 and 12-20 are rejection for the same rationale, by virtue of dependence to claim 1 or 11.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites a data communication network comprising an automobile, the automobile comprising programming to store one or more acceptable analyte level ranges. A programming or program is a signal and thus does not fall in any of the four categories which is a non-limiting example of claim categories which are not statutory subject matter. See MPEP § 2106.03, subsection I. Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Programming as recited in claim 11 does not possess a structural recitation to qualify as 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “automobile computing device” in claim 1 is a departure from terminology in the original disclosure and therefore lacks proper antecedence basis in the specification, considering [0037] discloses a car computer system and a navigation computer. See cited section of MPEP on how to remedy this deficiency.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Re: claims 1-10: claim 1 recites in part “an automobile computing device” configured to communicate with the client unit to receive the analyte data, to store one or more analyte levels and to provide an alarm. Attention is directed to [0037] of specification as filed, the discussion therein does not include the navigation computer or the car computer system as a component that provides alarms (see objection to specification above: it is noted that a car computer system and a navigation computer are different entities in that the former controls systems in a car and the latter is for navigation purposes). Figure 4 at best depicts devices which a meter may communicate with (note [0027] refers to Fig. 4 as showing typical client devices and server devices), [0037] specifies functions of navigation computer and car computer system but does not disclose that either one is involved in assisting a diabetic by providing alarms, suggesting actions to be taken, to correct hypo or hypoglycemic condition or call necessary medical assistance, this appears to be referring to many of desktop, laptop, handheld computers, printers, and telephones. Accordingly, claim 1 and dependent claims 2-10 fails to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed.  
Re: claim 9: claim 9 recites in part wherein the receiver is a navigation computer. Accordingly, claim 9 requires a combination of an automobile computing device that communicates with the client unit to receive analyte data, wherein the automobile computing device comprises a receiver that is a navigation computer. See objection to specification above regarding automobile computing device, [0037] does not disclose 
Re: claim 10: claim 10 recites in part wherein the alarm is conveyed through an audio system of the car, this recitation does not meet the written description requirement for the same reason as claim 1 above, the disclosure fails to teach or specify that an audio system of the car provides said alarm.
Re: claims 11-20: claim 11 recites programming configured to provide an alarm. See discussion in claim 1 above, the disclosure as filed fails to disclose programming of an automobile that provides an alarm. In [0037] an alarm is discussed with reference to many of desktop, laptop, handheld computers, printers, and telephones. Accordingly, claims 11 and dependent claims 12-20 fails to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed.
Re: claims 13-14: claim 13 recites in part wherein the client unit is in wireless communication with the analyte sensor, the original disclosure fails to disclose an analyte sensor in wireless communication with a client unit, much less a Bluetooth ® protocol as recited in claim 14, as such, claim 13 fails to disclose that Applicant was in possession of the invention now claimed.  
Claim 20 recites in part wherein the alarm is conveyed through an audio system of the car, this recitation does not meet the written description requirement for the same 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 4 and 14, each of claims 4 and 14 contain the trademark/trade name Bluetooth ®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication protocol, accordingly, the identification/description is indefinite.
Re: claim 11: claim 11 recites in part, “programming to store one or more acceptable analyte level ranges”, programming as understood by those of ordinary skill 
Re: claim 14: claim 14 recites the limitation "the wireless data communication“.  There is insufficient antecedent basis for this limitation in the claim. Note: claim 13 sets forth two distinct wireless data communication, it is unclear which of the two is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-8, 11 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohege US 6075444,  in view of Drinan et al., US 20030004403 A1 hereinafter "Drinan". 
Regarding claims 1 and 11, Sohege discloses a data communication system (see Fig. 1) comprising: a client unit (1) comprising a wireless communication module (transmitter/receiver module 5) and an analyte sensor (3) in contact with a bodily fluid([col. 2: 45-58] “electrochemical gas sensor 3 which lies against the surface of the skin of the person and detects the blood alcohol content via permeation through the skin” hence configured or adapted to be in contact with bodily fluid that permeates through the skin), the analyte sensor configured to generate signals associated with an analyte level in the bodily fluid ([col. 2: 50-52] measured blood alcohol concentration values that are stored in memory 4 are from signals associated with an analyte level in the bodily fluid) and the client unit configured to generate corresponding analyte data based on the signals fluid ([col. 2: 53-58] determined blood alcohol concentration values that are transmitted from the transmitter/receiver 5 are corresponding analyte data generated by the client unit/monitoring unit 3); and an automobile ( vehicle “8”) comprising an automobile computing device (evaluation unit “9”) configured to communicate with the client unit to receive the analyte data (see illustration Fig. 1 and [col. 2: 54-65]); wherein the automobile computing device stores one or more acceptable analyte level ranges (limit levels stored in memory 14 [col. 3: 45-47] note: a program code that stores the one or more acceptable analyte level is present for claim 11.). 

However, Drinan in the same filed of endeavor of preventing operation of a motor vehicle based on detected analyte levels and teaches providing an alarm when the analyte data is outside one or more acceptable analyte levels ([0155] “Upon the elevation of alcohol levels beyond pre-set values, an alarm would be triggered whereby the appropriate authorities will be automatically notified”). It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Sohege’s automobile computing device to provide an alarm when the analyte data is outside of the one or more acceptable analyte level ranges, e.g., elevated alcohol levels, so as to inform or warn the user and/or inform authorities of detected elevated analyte levels that are not safe to operate the motor vehicle or automobile. 
Regarding claims 3 and 13, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege further discloses wherein the automobile computing device (“9”) is configured to operate with the client (“1”) wirelessly via transmitter/receiver unit 10 – see illustration Figs. 1 [claim 3], claim 13 is rejected under the same basis with a presumption that limitations in claim 13 mirrors those in claim 3.
Regarding claims 4 and 14, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege does not disclose wherein the wireless communication is based on Bluetooth ® protocol.  However, Drinan discloses in [0120] wireless communication based on Bluetooth protocols could be used for transmission of data. As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to 
Regarding claims 5 and 15, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege does not disclose that the client unit is configured to encrypt the analyte data. However, Drinan discloses a client unit (Fig. 1, “10” ) comprising a wireless communication module (“17” – Fig. 2) and an analyte sensor (“11”) and an encryption/data identification”16” – Fig. 2  configured to encrypt analyte data from the sensors [0055], to ensure the data is  secured and transmitted to authorized communication devices. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the client unit of Sohege to include an encryption/data identification unit, so as to secure the analyte data and ensure that the data is transmitted to only authorized communication devices that would prevent, another user’s client unit to transmit analyte data to cheat the system. 
Regarding claims 6 and 16, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege does not disclose that the client unit is a mobile phone. However, Drinan discloses a client unit (Fig. 1, “10”) that can be placed within or otherwise connected to preexisting communication devices such as a  hand held cellular telephone (“30” [0111]) to allow transmission of data to other parties or third parties [0109]. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the client unit of Sohege to include a mobile phone or connect the client unit with a mobile phone as taught by Drinan, so as to facilitate transmission of analyte data to other parsons or a third parties for analysis of the analyte data or to provide feedback to the user.
Regarding claims 7 and 17, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege further discloses that the automobile computing device is configured to automatically receive the analyte data when the client unit is located in the automobile ([col. 3: 15-22] data is transmitted between client unit “1” automobile computing unit “9” when transmission path “7” is limited, i.e., the user is in the car such that contact loop “6” is in close proximity to contact loop “11” in the motor vehicle for data transmission. 
Regarding claims 8 and 18, Sohege in view of Drinan discloses the invention of claim 1 or 11, Sohege further discloses that the automobile computing device includes a receiver (transmitter/receiver unit “10” – see Fig. 1).
Claims 9 and 19 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohege  in view of Drinan as applied to claim 8 or 18 above, and further in view of  Mault WO 01/82783 A2.
Regarding claims 9 and 19, Sohege in view of Drinan does not explicitly disclose wherein the receiver is a navigation computer located in the automobile. However, Mault discloses a client unit (portable computer 10 e.g., a PDA, wireless phone etc – page: 13,  20-25) that is used with a glucose sensor (analyte sensor) to monitor user’s blood sugar (page: 6, 8-10),the client unit has wireless data communication abilities such as Bluetooth (page: 3, 18-20 – a receiver is an inherent feature), the client unit comprise a position locator such as a GPS that provides directions (paragraph bridging page 13-14), hence a navigation computer, Mault further discloses tin page: 11, 15-20 that electronic device mounted in an automobile may be 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Drinan with a navigation computer in the automobile to with a receiver to receive the data, for additional benefit of including a navigation system to provide user with directions when driving.  
Claims 1, 2, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller et al.,  WO 99/56613 hereinafter "Heller",  in view of Sohege in view of Sadler et al., US 2003/0204290 A1 hereinafter "Sadler" and in view of Drinan.
Regarding claims 1 and 11, Heller discloses a data communication system (Fig. 1) comprising a client unit (44) including a wireless communication module (transmitter 98) and an analyte sensor (42) in contact with a bodily fluid to determine analyte level in the bodily fluid and generate corresponding analyte data for the determined analyte level (Fig. 18A/B page 47 from line 29 to page 48 line 8, processing circuitry 109 evaluate signals from sensor 42 and convey resulting data, i.e., corresponding analyte data,  based on the signals). Heller further discloses in paragraph bridging page 58-59 to first paragraph in page 59, threshold values for glucose levels for hypoglycemia and impending hypoglycemia. 
Heller fails to disclose the subject matter of an automobile computing device recited in the claim. Sohege discloses in Fig. 1 an automobile computing device (evaluation unit 9) including a communication module configured to communicate with a client unit (1) to receive analyte data from the client unit (transmission/receiving unit 10 [col. 2: 59-65]); wherein the automobile computing device stores one or more 
Sadler teaches that it was known in the prior art to include a glucose-Ok-to-drive check at start and during journey in an automobile to check wellness/Driver condition of a driver or user [0062-0063]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Heller to include an automobile computing device as taught by Sohege, configured to communicate wirelessly with the client unit of Heller to receive analyte data related to glucose,  wherein the  automobile computing device stores one or more acceptable analyte level ranges of the glucose, i.e., the thresholds as disclosed by Heller that are indicative of hypoglycemia and impending hypoglycemia,  wherein the automobile computing device makes a Glucose Ok-to-drive check/determination at start and/or during driving as taught by Sadler and generates an enable signal for operation of the automobile after a determination that the analyte level received from the client unit of Heller is within normal glucose level that indicate Ok-to-drive, so as to ensure safety of the user/driver by reliably controlling operation of the automobile based on normal measured glucose level of the driver.  
Heller in view Sohege and Sadler as discussed above fails to disclose the automobile computing unit configured to provide an alarm when the analyte data is outside one or more acceptable analyte level ranges. 
Upon the elevation of alcohol levels beyond pre-set values, an alarm would be triggered whereby the appropriate authorities will be automatically notified”). It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Heller’s automobile computing device to provide an alarm when the analyte data is outside of the one or more acceptable analyte level ranges, to inform or warn the user of detected elevated analyte levels that are not safe to operate the motor vehicle or automobile. 
Regarding claims 2 and 12, the analyte in modified Heller is glucose (page 1: 3-4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793